DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2021 has been entered.
 
Claim Objections
Claim 43 is objected to because of the following informalities:  the claim should start, with a capital letter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 47 – “a portion of a human esophagus” has been set forth 3 times in lines 5-10 and it is unclear if the three recitations are directed to the same or different portion, applicant should consider using “first” second” and “third” portions.
In line 27, “said array” lacks antecedent basis.
In lines 29 and 33, “the outer surface” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravikumar(2005/0283181).

(h) an elongated support member -102- having a proximal end -110- and  distal end -116-, said first, second and third balloons being positioned adjacent each other proximate the distal end of said support member, said first, second and third inflation lumens being mechanically stably associated with said elongated support member 
Paragraph [0011] sets forth the spacing of the balloons may be in the range of 20-40 cm.  In the example set forth in paragraph [0027] the balloons are spaced apart 10 cm for a total distance of about 30 cm.  Therefore, using the lower end of the range set forth, 20 cm, the distance between the balloons will be about 6.66 cm or 2.62 inches.  The claim does not set forth any limitation regarding the spacing between the balloons.  The claim does recite the balloons are adjacent each other, however that does not require any specific spacing of the balloons.  In figure 2A, balloon -104A- is adjacent balloon -104B-, balloon -104B- is adjacent balloons -104A- and -104C-, balloon -104C- is adjacent -104B- and -104D- balloon, and balloon -104D- is adjacent balloon -104C-. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 8, 33, 34 and 36-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al (5,910,101, hereinafter Andrews) in view of Bigus et al (6,527,739, hereinafter Bigus) and Crocker et al (5,782,742, hereinafter Crocker).

Claim 1 – Andrews teaches a distal balloon -14-, -16- and -18- inflatable to a size which fills a substantial portion of the anatomical lumen comprising muscular tissue, the vascular system is formed by muscle; a distal balloon -18-,  a proximal balloon -14- inflatable to a size which fills a substantial portion of the anatomical lumen comprising muscular tissue; and at least one intermediate balloon -16- positioned between the distal balloon and the proximal balloon, said at least one intermediate balloon -16- being inflatable to a size which fills a substantial portion of the anatomical lumen, a source lumen -26- adapted and configured to receive a radiation source -36-, the source lumen positioned within at least the at least one intermediate balloon, see figure 3.  The balloons are capable of facilitating isolation of target tissue.

Bigus teaches independently controlled balloons inflatable to different predetermined diameters to match the different sizes of the vessel the device is used in, see column 4 lines 38-65. Bigus further teaches balloons inflated to different diameters, see figure 5.
It would have been obvious to one of ordinary skill in the medical arts at the time the in invention was effectively filed to provide the balloons of Andrews with the ability to inflate the balloons do different diameters such that they match the diameter of the vessel being treated to gain the advantage of matching the vessel size and not damaging the vessel as set forth in Bigus, column 4 line 56 through column 5 line 10.  The sizes of the inflated balloons are different to treat different tissue without damaging the tissue, see figure 5 and the corresponding written description.
Bigus is described as being used in artery or blood vessel but indicates such catheters can be used in “non-coronary procedures”, column 1 line 35. 
The combination of Andrews and Bigus does not teach the catheter sized to be used in the claimed body location.
 Crocker teaches a brachytherapy catheter including a balloon and radioactive source wherein the catheter may be used in veins, arteries, intestines, esophagus and other locations, column 3 lines 10-15


Claim 2 - the balloons are each independently inflatable through lumens –501-,   -502- and –503- of Bigus, column 5 line 1, see figure 5.  The radiation source -38- as set forth in Andrews is positioned within the middle balloon.

Claim 8 – see claim 1 above, the combination teaches a method of providing radiation treatment to an anatomical lumen comprising muscular tissue at least one tissue as set forth in Croker, the method comprising: inserting the apparatus of claim 1 into an anatomical lumen selected from the group consisting of the esophagus, the rectum, the large intestine, the cardia and the small intestine, see rejection of claim 1 above; positioning the at least one intermediate balloon -16- of Andrews adjacent tissue to be treated; inflating, to a size which fills a substantial portion of the muscular tissue of the anatomical lumen, one or more balloons selected from the group comprising the distal balloon -18-, the at least one intermediate balloon -16-, and the proximal balloon -14-; and inserting a radiation source -38- via the source lumen -26- within at least the at least one intermediate balloon -16- to expose the tissue to be treated to radiation: wherein at least one of the balloons is inflated to a diameter that is different from the diameter to which at least one of the other of the balloons is inflated, see Bigus column 4 lines 56-65, the size of the at least one of the balloons being tailored to the size of the 

Claim 33 – the combination teaches the balloons are individually inflated and inherently are inflated to different pressures, which result in the application of roughly commensurate force along the length of a curved section of said anatomical lumen.
Applicant’s attention is invited to figure 5 and column 5 lines 1-10 of Bigus.  Inflating the outer balloons to a larger diameter inherently requires a different pressure as claimed to provide the same force to the wall of the lumen as claimed.   

Claim 34 - the distal balloon -18- distally adjacent said at least one intermediate balloon -16- and the proximal balloon -14- proximally adjacent said at least one intermediate balloon -16- are both inflated to have diameters greater than said at least one intermediate balloon as taught by Bigus, and wherein said radiation source -38- is positioned within said one intermediate balloon -16- and moves across the length of said one intermediate balloon, at least the source that passes through the middle balloon and is positioned in the distal balloon -18-.
Claim 36 - the sizes to which said balloons inflate are tailored to the size of the anatomical lumen, see Bigus column 4 line 56 through column 5 line 10.
Claim 37 - the radiation is applied directly to a diseased portion of said anatomical lumen, and retrieved from the lumen after the radiation has been applied for a period of time, from element -38- of Andrews which is removed after treatment.

Claim 39 - the anatomical lumen is the cardia, the cardia is considered part of the esophagus and is rejected for the same reason as set forth in claim 38 above.
Claim 40 - the balloons are individually inflated to achieve the application of substantially the same force along a curved section of said anatomical lumen, see Bigus figure 5 and column 4 line 56 through column 5 line 10.
Claim 41 - the balloons are individually inflated to respective volumes that urge the radiation source toward the center of the anatomical lumen along a curved section of said anatomical lumen, Andrews teaches centering the source lumen in the anatomical vessel, see last line of the abstract.
Claims 42 and 43 – the apparatus of the combination is capable of being used in and substantially filling the esophagus and the cardia, see Crocker column 3 lines 10-15.  
Claim 44 – The combination teaches a method  wherein two balloons -14- and    -16- are inserted, one of said two balloons being a proximal balloon -14- and the other of said balloons being a distal balloon -16-, said distal balloon being inflated to a substantially smaller size than the proximal balloon, whereby the portion of the anatomical lumen facing the distal balloon is substantially closer to the source lumen and the radiation source than the portion of the anatomical lumen facing the proximal balloon, whereby the portion of the anatomical lumen facing the distal balloon is substantially closer to the radiation source than the portion of the anatomical lumen facing the proximal balloon.


Claim 45 - wherein three balloons are inserted, one of said three balloons being a proximal balloon –14-, an other of said balloons being a distal balloon -18- and the third of said balloons being an intermediate balloon -16-, said intermediate balloon positioned between said proximal balloon and said distal balloon, said intermediate balloon being inflated to a substantially smaller size than the distal and proximal balloons, whereby the portion of the anatomical lumen facing the intermediate balloon is substantially closer to the source lumen and the radiation source than the portions of the anatomical lumen facing the proximal balloon and the distal balloon, whereby the portion of the anatomical lumen facing the intermediate balloon is substantially closer to the radiation source than the portions of the anatomical lumen facing the proximal and distal balloons.  See figure 5 of Bigus describing the inflation of the proximal, distal and intermediate balloons as set forth above.

Claim 46 – Andrews teaches a distal balloon -14-, -16- and -18- inflatable to a size which fills a substantial portion of the anatomical lumen comprising muscular tissue, the vascular system is formed by muscle; a distal balloon -18-,  a proximal balloon -14- inflatable to a size which fills a substantial portion of the anatomical lumen comprising muscular tissue; and at least one intermediate balloon -16- positioned between the distal balloon and the proximal balloon, said at least one intermediate balloon -16- being inflatable to a size which fills a substantial portion of the anatomical 
However Andrews does not teach balloons inflated to differed diameters or using the brachytherapy device in a location selected from the group consisting of the esophagus, the rectum, the large intestine, the cardia and the small intestine which would require different sized balloons from the coronary device of Andrews.
Bigus teaches independently controlled balloons inflatable to different predetermined diameters to match the different sizes of the vessel the device is used in, see column 4 lines 38-65.
It would have been obvious to one of ordinary skill in the medical arts at the time the in invention was effectively filed to provide the balloons of Andrews with the ability to inflate the balloons do different diameters such that they match the diameter of the vessel being treated to gain the advantage of matching the vessel size and not damaging the vessel as set forth in Bigus, column 4 line 56 through column 5 line 10.  
Bigus is described as being used in artery or blood vessel but indicates such catheters can be used in “non-coronary procedures”, column 1 line 35.
The combination of Andrews and Bigus does not teach the catheter sized to be used in the claimed body location.
Crocker teaches a brachytherapy catheter including a balloon and radioactive source wherein the catheter may be used in veins, arteries, intestines, esophagus and other locations, column 3 lines 10-15


Claim 47 – Andrews teaches an array of first second and third balloons -14-, -16- and -18- inflatable to a size which fills a substantial portion of the anatomical lumen comprising muscular tissue, the vascular system is formed by muscle; a distal balloon   -18-,  a proximal balloon -14- inflatable to a size which fills a substantial portion of the anatomical lumen comprising muscular tissue; and at least one intermediate balloon      -16- positioned between the distal balloon and the proximal balloon, said at least one intermediate balloon -16- being inflatable to a size which fills a substantial portion of the anatomical lumen, a source lumen -26- adapted and configured to receive a radiation source -36-, the source lumen positioned within at least the at least one intermediate balloon, see figure 3.  
However Andrews does not teach independently inflatable balloons, balloons inflated to differed diameters or using the brachytherapy device in the esophagus, which may require different sized balloons from the coronary device of Andrews.
Bigus teaches independently controlled balloons inflatable to different predetermined diameters to match the different sizes of the vessel the device is used in, see column 4 lines 38-65.
It would have been obvious to one of ordinary skill in the medical arts at the time the in invention was effectively filed to provide the balloons of Andrews with the ability to 
Bigus is described as being used in artery or blood vessel but indicates such catheters can be used in “non-coronary procedures”, column 1 line 35.
The combination of Andrews and Bigus does not teach the catheter being used  in the esophagus thereby leaving the size of the device in question.
 Crocker teaches a brachytherapy catheter including a balloon and radioactive source wherein the catheter may be used in veins, arteries, intestines, esophagus and other locations, column 3 lines 10-15.  Thereby setting forth that it is within the skill of one of ordinary skill in the medical arts to modify the size of the device to match the desired use location within the body.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to the combination with a device of the size to be used in different body areas as set forth in Crocker to gain the advantage of using the system in the different body locations having different sizes, as set forth in Crocker.  
The inflation lumens are inherently “mechanically stably associated with said housing because they are used to inflate the balloons as claimed and if they were not “mechanically stably associated” one would not be able to inflate the balloons.
Claim 48 – Andrews teaches an elongated radiation delivery member -36- and a radiation source -38-.
30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Andrews, Bigus and Crocker as applied to claim 1 above, and further in view of Popowski et al (2010/0185173, hereinafter Pop).
Claim 30 – the combination teaches an apparatus as claimed but does not teach markers positioned between some of the balloons.
Pop teaches markers at each end of the balloons, see paragraph [0215].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide marker adjacent each ends of each balloon to facilitate positioning the balloons at the desired locations in the body as taught by Pop.


Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Andrews, Bigus and Crocker as applied to claim 1 above, and further in view of Schneiderman (6,142,926).

Claim 31 – the combination teaches an apparatus as claimed but does not teach a guidewire lumen. 
Schneiderman teaches a brachytherapy catheter including multiple balloons a source lumen and a guidewire lumen -14- to allow the catheter to be positioned at the desired location.  
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the combination with a guidewire lumen as 

Claim 32 – the combination as described with respect to claim 31 teaches an apparatus as claimed but does not teach a collar positioned between the proximal end of the apparatus and the balloons.
Schneiderman teaches a collar as claimed, collar -33- closest to the proximal end.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide a single balloon with multiple collars to provide the multiple lobes of independently inflatable balloons to aid in centering the catheter as taught by Schneiderman, column 7 lines 17-30.
Such a combination would include a multiple lobed balloon, each lob independently inflatable wherein the lobs are formed from a single balloon having multiple collars to provide the lobes to center the catheter as taught by Schneiderman.

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravikumar(2005/0283181) as applied to claim 47 above and in view of Andrews(5,910,101).
Claim 48 – Ravikumar teaches an apparatus as claimed but does not set forth a radiation delivery member or a radiation source.  Ravikumar does teach a main lumen   -112- for many uses including passing a guidewire, paragraph [0030].

It would have been obvious to one of ordinary skill in the medical arts at the time the invention was made to provide a radiation source wire for delivery in the guide wire lumen of Ravikumar to provide the benefit of using the device of Ravikumar to deliver radiation therapy as taught by Andrews using a source and source wire in the guide wire lumen of Ravikumar. 
Such a combination would produce a predictable result of the device of Ravikumar including a source wire and radioactive source in the main lumen of Ravikumar and have a high expectation of success because Ravikumar suggests many devices may be used and Andrews teaches a source wire may be used in a guidewire lumen.

Response to Arguments
Regarding “dramatic Advantages…” set forth on page 9.  The arguments are not persuasive because the arguments are directed to Esophageal cancer while the claim is not limited to Esophageal treatment and no treatment of cancer is set forth in claim 1.  In addition see comments below from the recited sections of the MPEP.

MPEP 2145


Office personnel should consider all rebuttal arguments and evidence presented by applicants. See, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687 (error not to consider evidence presented in the specification). C.f., In re Alton, 76 F.3d 1168, 37 USPQ2d 1578 (Fed. Cir. 1996) (error not to consider factual evidence submitted to counter a 35 U.S.C. 112  rejection); In re Beattie, 974 F.2d 1309, 1313, 24 USPQ2d 1040, 1042-43 (Fed. Cir. 1992) (Office personnel should consider declarations from those skilled in the art praising the claimed invention and opining that the art teaches away from the invention.); Piasecki, 745 F.2d at 1472, 223 USPQ at 788 ("[Rebuttal 
Rebuttal evidence may include evidence of "secondary considerations," such as "commercial success, long felt but unsolved needs, [and] failure of others." Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 4459, 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901. A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness). Rebuttal evidence may include evidence that the claimed invention was copied by others. See, e.g., In re GPAC, 57 F.3d 1573, 1580, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Hybritech Inc. v. Monoclonal Antibodies, 802 F.2d 1367, 1380, 231 USPQ 81, 90 (Fed. Cir. 1986). It may also include evidence of the state of the art, the level of skill in the art, and the beliefs of those skilled in the art. See, e.g., In re Oelrich, 579 F.2d 86, 91-92, 198 USPQ 210, 214 (CCPA 1978) (Expert opinions regarding the level of skill in the art were probative of the nonobviousness of the claimed invention.); Piasecki, 745 F.2d at 1471, 1473-74, 223 USPQ at 790 (Evidence of nontechnological nature is pertinent to the conclusion of obviousness. The 
In the ex parte process of examining a patent application, however, the PTO lacks the means or resources to gather evidence which supports or refutes the applicant’s assertion that the sales constitute commercial success. C.f. Ex parte Remark, 15 USPQ2d 1498, 1503 ([BPAI] 1990) (evidentiary routine of shifting burdens in civil proceedings inappropriate in ex parte prosecution proceedings because examiner has no available means for adducing evidence). Consequently, the PTO must rely upon the applicant to provide hard evidence of commercial success.
Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. 

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for 

I.    TO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULD BE SUPPORTED BY ACTUAL PROOF
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).

The applicant’s arguments are directed to the differences in beam radiation treatment in comparison to brachytherapy(seed in body) type therapy, pointing to known differences in the two types of treatment as such the arguments are not persuasive when considering the prima facie case of obviousness set forth by the office above.

Arguments regarding Ravikumar set forth on pages 9-10, applicant argues Ravikumar does not teach radiation or any way to measure where the radiation is within the body.  This is not persuasive because claim 47 does not require a radiation source or structure to measure where the radiation is within the body.  The applicant further argues that Ravikumar does not selectively expand some areas to be treated between the balloons.  This is not persuasive because claim 47 is not directed to a method and no limitation in the claim is present to require expanding some areas to be treated between the balloons.  The applicant further argues that there is a substantially larger distance between the balloons in Ravikumar, however no specific distance between the balloons is set forth in claim 47.  Finally applicant argues the method that Ravikumar however the manner in which Ravikumar is used does not require any structural difference in the claimed language and the reference.  

Regarding the argument of Andrews teaching away from individually inflatable balloons because Andrews wants to maintain the patency of the artery, page 10.  This is not persuasive because individually inflatable balloons can be inflated separately and maintained in an inflated state together and then deflated separately.  As such there is no teaching away of individually expandable balloons.
The applicant goes on to argue Andrews individually with respect to not having feedback when inflating.  However this is not persuasive because the claim does not require “feedback”.  Further the method of the claims does not require any specific order 

Regarding Bigus, on page 11, applicant argues that Bigus teaches away because the background discusses not using a single continuous balloon over 10 millimeters.  This is why Bigus uses embodiments with multiple balloons not a single balloon.  In the last paragraph on page 11, Applicant’ argues that Bigus inflates and deflates the individual balloons to get through the narrower parts of the vessels.  The examiner disagrees because with respect to figure 5 the balloons are selectively inflated to better conform the balloon arrangement, see column 5 lines 1-5.  Further, while Bigus keeps the size small one of ordinary skill would find it obvious to modify the size when the device is to be used in other parts of the body, as when the device of Bigus is used in a non-coronary procedure, column 1 line 35 and as Taught by Crocker.

On pages 12 and 13, applicant argues the balloons of Ravikumar are not in a linear array.  The office disagrees because each balloon is positioned along the length of the catheter as shown in at least figures 2A, 3 and 4 and the term linear array does not require any specific distance between the balloons.  Applicant argues that linear array has been replaced by “adjacent”, however there is a remaining occurrence of “said array” in line 27.  It is the position of the office that the term “adjacent” does not set forth any specific distance between two elements.  As set forth above the office has pointed out that balloon -104A- is adjacent to balloon -104B- and so forth.


In response to applicant's argument that a device for use in a blood vessel would not be thought of for use in the esophagus, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
On pages 16 and 17 the applicant argues that the references Andrews, Bigus,   Crocker and Ravikumar because they are not “all dealing with the problem of applying radiation to cancer in the esophagus by reciprocating the radiation treatment across the area to be treated”.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the references of Andrews, Bigus and Crocker are all in the field of endeavor of the applicant and reasonably pertinent to the problem with which the applicant is concerned.  It is the position of the office that the criteria set forth by the applicant is a much too narrow assessment of the field of endeavor and reasonably pertinent to the problem being solved.

Ravikumar is within the field of endeavor of the applicant because it is a catheter with a linear array of balloons for treating a body lumen formed from muscular tissue.  Ravikumar is also relatively pertinent to the problem being solved because it teaches how to gain access to and treat an internal muscular lumen.

On page 16, applicant repeatedly invoked the idea of moving the radiation seed back and forth or reciprocating the seed.  These arguments are not found to be persuasive because the claims do not include any reference or limitations directed to a seed or moving the seed back and forth.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791